Title: To George Washington from Edmund Randolph, 20 April 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 20 1795
          
          On saturday I was honored by your letter from Baltimore of the 17th instant, together with the one inclosed for Mrs Washington, which I immediately sent to her.
          
          Since my letter of friday, a letter from Valiere, the French Consul at algiers, dated the 28th of december last, and addressed to Colo. Humphries, has come hither, with a request contained in the envelope, that the secretary of state would open it in his absence. I find, that he has prevailed upon the Dey to moderate his terms; and tho’ they are not specified, there is reason to conclude from the complexion of the letter, that the opportunity is extremely favorable. I shall dispatch duplicates to Colo. Humphries, in hopes that they may catch him, before he goes to France.
          Colo. Monroe has also written on the 1st of february; and it appears, that Mr Jay has of his own accord informed him in a second letter, that he will forward to him the heads of the treaty confidentially. Mr Monroe has sent a special messenger over to London for them; and tells Mr Jay, that nothing short of the whole treaty will enable him to speak as he wishes. I doubt, whether Mr Jay will give the whole; especially as he authorizes Mr Monroe to declare in the mean time, that the treaty does not weaken the engagements of the U.S. with France. I am pleased to see the word “engagements” thus used by Mr Jay; because it looks, as if the prohibition against the sale of prizes was not intended to be enforced during the present war—Colo. Monroe describes the situation of Holland, as being subject at present to the laws of conquest and I think it is a strong doubt in his mind, whether Holland will emerge as a separate state, or be in some manner or other consolidated with France. That all her shipping, and resources will be immediately turned against England seems to him incontestable.
          I have sent to Mr Pinckney or in his absence to his secretary a copy of my late correspondence with Mr Hammond, and shall to-day add another letter in answer to Mr Hammond’s conception, that we suffered a french fleet to remain at New-York in 1793, under the same circumstances with those of Admiral Murray. He is a most forgetful man, not to recollect, that my letters to him and the circular instruction to the governors are the same things in substance with his memorials of the 4th and 6th of September 1793; and that it was then known, that the French fleet did not come into our rivers, in order to take a station for cruising from thence, but merely for refuge, and remained inactive.

I shall endeavor to close our correspondence by my letter of today, that I may prosecute other business.
          Colo. Innes’s packet, which was sent from Washington courthouse, arrived the day before yesterday. By a letter from the governor of Kentucky to him, it is clear, that his mission has been accepted most cordially: and that it has had its full effect; as well proving its policy, as engaging the executive on the side of your measures. Shelby expresses himself in strains of high compliment to you for your exertions on the subject of the Mississippi. I am not sure, that Innes has not said too much in one respect; that is, when he speaks of the Spanish nation, and the conduct of their government towards us—He does not touch in this letter on other subjects.
          Mr Addison, of Washington in Pennsylvania, acknowledges the receipt of my letter, in terms of great civility; and adds, that he holds it to be right to declare, that he believes, that the army behaves well, and that the squadron of horse stationed near his town are unexceptionable in their conduct. I have the honor to be Sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph
          
        